DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed April 7, 2021.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suginoya (US 7,327,426 B1) in view of Blanchard (US 6,512,512 B1).
In regard to claim 1, Suginoya teaches a flexible display module, comprising:  a first flexible material layer 4 and a second flexible material layer 1 stacked on the first flexible layer 4; a sealing layer  7 disposed between the first flexible material layer 4 and the second flexible material layer 1, the sealing layer 7 having a non-hollow defined in a middle thereof; and a module layer 5/6 disposed in the non-hollow of the sealing layer 7, wherein an area of a bottom area of the non-hollow is larger than an area of the module layer 5/6 (Figure 1, columns 4-9, lines 13-67, 1-67, 1-67, 1-67, 1-67 and 1-67, respectively). 
In regard to claim 2, Suginoya teaches the first flexible material layer 4 and/or the second flexible material layer 1 being a flexible glass layer (Figure 1, columns 4-9, lines 13-67, 1-67, 1-67, 1-67, 1-67 and 1-67, respectively).
In regard to claim 14, Suginoya teaches a method for manufacturing a flexible display module according to claim 1, comprising:  manufacturing the sealing layer 7 on a surface of a first flexible material layer 4, wherein the sealing layer 7 has a non-hollow defined in a middle thereof, and an area of a bottom area of the non-hollow is larger than an area of the module layer 5/6; attaching the module layer within the hollow; and attaching the second flexible material layer to a surface of the sealing layer (Figure 1, columns 4-9, lines 13-67, 1-67, 1-67, 1-67, 1-67 and 1-67, respectively). 

However, Suginoya fails to teach a hollow.
Blanchard teaches a hollow 38 (Figure 2, columns 5-6, lines 6-67 and 1-53, respectively).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claims invention to modify the flexible display module structure as taught by Suginoya with the flexible display module having a hollow as taught by Blanchard to provide a device suitable for outdoor application (column 2, lines 1-14).

Allowable Subject Matter
Claims 10 and 12-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the independent claims, such as the configuration of elements.

Claims 3-4, 6, 8-9, 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 5 is objected to as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to flexible display modules:
Ahn et al. (US 2014/0092356 A1)		Baur et al. (US 2010/0066519 A1)
Baur et al. (US 2012/0320444 A1)	Chen et al. (US 2003/0087292 A1)
Chen et al. (US 2016/0218320 A1)	Hou et al. (US 2012/0297885 A1)
Isobe (US 8,144,272 B2)			Liu et al. (US 10,492,311 B2)
Nagata et al. (5,880,795)			Stark (US 2004/0161530 A1)
Tchakarov et al. (US 8,395,319 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
April 15, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822